             Case 1:19-cv-11878-GHW-SLC Document 9 Filed 05/18/20 USDC
                                                                  Page 1SDNY
                                                                         of 1
                                                                  DOCUMENT
      Sheehan & Associates, P.C.                                  ELECTRONICALLY FILED
      spencer@spencersheehan.com                                  DOC #:
                                                                  DATE FILED: 5/18/2020
                                                   May 18, 2020
      District Judge Gregory H. Woods
      United States District Court                      MEMORANDUM ENDORSED
      Southern District of New York
      500 Pearl Street
      New York, NY 10007

                                                   Re: 1:19-cv-11878-GHW
                                                       Williams v. Krispy Kreme Doughnut Corporation

      Dear District Judge Woods:

              This office represents the plaintiff. In accordance with your Honor's Individual Rules of
      Practice in Civil Cases, plaintiff and defendant request an extension of sixty (60) days for
      defendant to file an answer or respond to the complaint until Friday, July 17, 2020.

             The original date by which defendant is required to answer or respond is Monday, May 18,
      2020. There have been no previous requests for an extension of this date. No previous request was
      granted or denied. Defendant consents to and joins plaintiff in the present request.

              The reason for this request is because the parties are engaging in good faith discussions
      how to proceed, such as a motion to dismiss or answer by defendant, an amended complaint by
      plaintiff or a resolution of the issues based on productive discussions thus far. The parties also
      intend to use this time to exchange information relevant to the issues. The parties regret and
      apologize this request is not submitted at least 48 hours prior to the original compliance date. This
      request does not affect any other scheduled dates. Thank you.

                                                                        Respectfully submitted,

                                                                        /s/Spencer Sheehan
                                                                        Spencer Sheehan
Application granted. The deadline for Defendant to answer or otherwise respond to the complaint is extended to July 17, 2020.
The parties should not expect further extensions of time.


 SO ORDERED.                                                              _____________________________________
                                                                                 GREGORY H. WOODS
 Dated: May 18, 2020                                                            United States District Judge
